Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Final official action is issued for latest claim amendments filed on 9/26/2022 that has been entered and made of record. 
	Response to Amendments
2. 	Claims 17-20 are currently amended. No New matter is being added. No claim is cancelled or merged. No new claim is added.

Response to Arguments
3.	Claims rejection under 35 U.S.C. 103:
	Summary of Arguments: 
Regarding claim 1, Applicant argues that Contrary to the Office's assertion, Miyaki does not determine whether a start condition indicating "when a person intended to receive the message normally listens to voice in the predetermined8 space" is satisfied, as recited in all of Applicant's claims. Further, the Office errs in not appreciating the explicit claim language that the claimed voice output device itself is in the predetermined space, not just the user. To the contrary, the Office asserts that the location of a device of a service provider in Miyaki at a remote location from the user can be the predetermined space, which is inconsistent with Applicant's claimed invention. (Remark page08, 09 para05/01)
Examiner’s Response: 
Applicant’s argument is respectfully considered but not persuasive since the claim language is broad and taking the broadest possible consideration, the current prior art of Miyaki teaches per para 009 that the presentation filter may be configured by a user to be where both the user and device can be on the same location together or not, it is not explicitly said in the current prior are that they are both require to be a different location. Claim language explicitly claims the predetermined space is satisfied and user can determine the filter presentation which can be configured  predetermined region of space or time or both. So, the office is not erred in appreciating the claim language. Examiner holds the rejection for claim 3, 4 and 17.
4.	Summary of Arguments: 
Regarding claim 7, 8 and 19 applicant argues that dependent claims 7, 8 and 19 recite a determination of whether the person intended to receive the message is "not making a phone call." The cited portion of Fujii does not disclose this feature, but rather checks whether the user is "in conversation"  (par. 38, 39), which is the feature of Fujii relied on by the Office for claims 9 and 20. (Remark para03 page 09)
Examiner’s Response:  
Applicant’s argument is respectfully considered but not persuasive since the claim language is broad and taking the broadest possible consideration, the current prior art of Miyaki in view of Fujii user is in conversation with the teaches that the user is not making a phone call but occupied with the current call. It is very obvious that the user is occupied and not initiating any call but fully occupied in the current conversations. The claims are claiming voice controller to determine that person or user is not making a phone call, it is being taught user is not making a phone call but is in conversation and also receives the notification of the message if received. So, it is unclear, what element is not taught by the current prior art. Examiner holds the rejection. Similarly, claim 10 and 12 are rejected.
5.	Summary of Arguments: 
Regarding claim 14, application argues that Dependent claim 14 recites a determination of whether the predetermined space (containing the voice output device and the user) is "an in-vehicle space formed in a vehicle." The Office relies on par. 100 of Miyaki. However, that passage describes filtering relevant broadcast data based on the current characteristics of the user's vehicle, e.g., fuel, oil, tire pressure, etc. that can be used to recommend a local gas station (see, e.g., par 101). This has nothing to do with Applicant's claimed invention. (Remark page9, para07) 
Examiner’s Response: 
Applicant’s argument is respectfully considered but not persuasive since the claim language is broad and taking the broadest possible consideration, the current prior art of Miyaki teaches in view of Fujii teaches user can be at any location or user’s current circumstance related to location, time which can be anywhere so having location in automobile as predetermined space for the user per the claimed elements. So, it is unclear why applicant feels that the current element is not taught. 
Withdrawal of Claim Rejections/Objection 
6.	 Applicant has amended the claims and examiner very respectfully withdraws the rejection/Objection.

Claim Rejections - 35 USC § 103 
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
9. 	Claims 1-20are rejected under 35 U.S.C. 103 as being unpatentable over Miyaki (US 2010/0031284) in view of Fujii (US 2013/0218553). 
10.	Regarding claim 1, Ken Miyaki, herein after Miyaki (US 2010/0031284) teaches a voice output device disposed in a predetermined space (Miyaki para0009 where the device of a service provider is providing a message broadcast from device of a merchant A fog 1A and the device is  in a predetermined region of space), the voice output device comprising: a voice output unit configured to output voice (Miyaki para0030 Broadcasting device or service provider device is outputting a commercial message as voice output), 
	a message reception unit configured to receive a message (Miyaki para0030 device 4 in fig 1A is a receiving device receives the message); and 
a voice output controller configured to determine (Miyaki para0048 where the broadcast device/system has controller in device 102 fig 1c -not shown determines), when the message reception unit receives a message (Miyaki fig5 step 502 para0083, where the reception unit receives the broadcast message), whether a start condition to be satisfied when a person intended to receive the message normally listens to voice in the predetermined space is satisfied (Miyaki fig5 step 504 para0083, 0092 where the preconditioned is met and the message or voice/audio is presented to receiving device) and cause the voice output unit to start voice output of the message when the start condition is satisfied (Miyaki para0083, 0092 fig5 step 506 where the message/voice/audio is presented) and 
Miyaki does not clearly teach suspend voice output of the message when the start condition is not satisfied.
However, Hiroko Fujii, herein after Fujii (US2013/0218553) teaches suspend voice output of the message when the start condition is not satisfied (Fujii para0030 where the output control unit 207 determines that the user or the receiving device is not in state to listen the message and causes the control unit 207 control the timing of the output content which can be suspending or delaying the output).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of  Miyaki  with concept of using information notification supporting device and method of Fujii. The motivation for doing so would be to have predictably and advantageously provided the status of the receiving device to accept the output from the output device signal. Therefore, it would have been obvious to combine Miyaki with Fujii to obtain the invention as specified in claim 1.
11. 	Regarding claim 2, Miyaki in view of Fujii teaches the voice output device according to Claim 1, wherein the voice output controller monitors whether the start condition is satisfied after causing the voice output unit to suspend voice output of the message (Fujii para0030 where the output control unit 207 monitors/controls the start condition or the state of the device is being monitored), and causes the voice output unit to start voice output of the message when the start condition is satisfied (Fujii para0030 where the control unit 207 is in a state where the user is able to listen the output message then it outputs the message).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of  Miyaki  with concept of using information notification supporting device and method of Fujii. The motivation for doing so would be to have predictably and advantageously provided the status of the receiving device to accept the output from the output device signal. Therefore, it would have been obvious to combine Miyaki with Fujii to obtain the invention as specified in claim 2. 
12. 	Regarding claim 3, Miyaki in view of Fujii teaches the voice output device according to Claim 1, wherein the voice output controller determines whether a condition in which the person intended to receive the message is in the predetermined space is satisfied ((Miyaki fig5 step 504 para0083, 0092 where the preconditioned is met and the message or voice/audio is presented to receiving device) to determine whether the start condition is satisfied (Fujii para0030 where the control determines the conditions are met or state is being monitored).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of  Miyaki  with concept of using information notification supporting device and method of Fujii. The motivation for doing so would be to have predictably and advantageously provided the status of the receiving device to accept the output from the output device signal. Therefore, it would have been obvious to combine Miyaki with Fujii to obtain the invention as specified in claim 3. 
13. 	Regarding claim4, Miyaki in view of Fujii teaches the voice output device according to Claim 3, wherein the voice output controller monitors whether the start condition is satisfied after causing the voice output unit to suspend voice output of the message (Fujii para0030 where the output control unit 207 monitors the state of the device  to start or suspend the output message), and causes the voice output unit to start voice output of the message when the start condition is satisfied (Fujii para0030 where the output control unit 207 monitors the state of the device  to start or suspend the output message).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of  Miyaki  with concept of using information notification supporting device and method of Fujii. The motivation for doing so would be to have predictably and advantageously provided the status of the receiving device to accept the output from the output device signal. Therefore, it would have been obvious to combine Miyaki with Fujii to obtain the invention as specified in claim 4.
14. 	Regarding claim 5, Miyaki in view of Fujii teaches the voice output device according to Claim 1, wherein the voice output controller determines whether a condition in which the person intended to receive the message is not in a sleeping state is satisfied to determine whether the start condition is satisfied (Fujii para0030 where the control unit 207 determines that the user is in the state in which the user is able to listen to the message from the system body 1001, the output control unit 207 causes the output unit 209 to output the message received by the communication unit 204 that means it is not in a sleep mode.).  
15. 	Regarding claim 6, Miyaki in view of Fujii teaches the voice output device according to Claim 5, wherein the voice output controller monitors whether the start condition is satisfied after causing the voice output unit to suspend voice output of the message (Fujii para0030 where the output control unit 207 monitors the state of the device  to start or suspend the output message), and causes the voice output unit to start voice output of the message when the start condition is satisfied (Fujii para0030 where the control determines the conditions are met or state is being monitored).  
16. 	Regarding claim 7, Miyaki in view of Fujii teaches the voice output device according to Claim 1, wherein the voice output controller determines whether a condition in which the person intended to receive the message is not making a phone call is satisfied to determine whether the start condition is satisfied (Fujii para0030 where the control unit 207 determines that the user is in the state in which the user is able to listen to the message from the system body 1001, the output control unit 207 causes the output unit 209 to output the message received by the communication unit 204 that means that the device is not occupied and not making a call).  
17. 	Regarding claim 8, Miyaki in view of Fujii teaches the voice output device according to Claim 7, wherein the voice output controller monitors whether the start condition is satisfied after causing the voice output unit to suspend voice output of the message (Fujii para0030 where the output control unit 207 monitors the state of the device  to start or suspend the output message), and causes the voice output unit to start voice output of the message when the start condition is satisfied (Fujii para0030 where the control unit 207 is in a state where the user is able to listen the output message then it outputs the message).  
18. 	Regarding claim 9,	Miyaki in view of Fujii teaches the voice output device according to Claim 1, wherein the voice output controller determines whether a condition in which the person intended to receive the message is not having a conversation is satisfied to determine whether32 the start condition is satisfied (Fujii para0030, 0040 where the control unit 207 determines that the user is in the state in which the user is able to listen to the message from the system body 1001, the output control unit 207 causes the output unit 209 to output the message received by the communication unit 204 that means that the device is not occupied and not making a call or conversation on phone).  
19. 	Regarding claim 10, Miyaki in view of Fujii teaches the voice output device according to Claim 9, wherein the voice output controller determines whether a condition in which the person intended to receive the message is not having a conversation in a loud voice is satisfied to determine whether the start condition is satisfied (Fujii para0030, 0040 where the control unit 207 determines that the user is in the state in which the user is able to listen to the message from the system body 1001, the output control unit 207 causes the output unit 209 to output the message received by the communication unit 204 that means that the device is not occupied and not making a call or conversation on phone).  
20. 	Regarding claim 11, Miyaki in view of Fujii teaches the voice output device according to Claim 9, wherein the voice output controller monitors whether the start condition is satisfied after causing the voice output unit to suspend voice output of the message Fujii para0030 where the output control unit 207 monitors the state of the device  to start or suspend the output message), and causes the voice output unit to start voice output of the message when the start condition is satisfied (Fujii para0030 where the control unit 207 is in a state where the user is able to listen the output message then it outputs the message).  
21. 	Regarding claim 12, The voice output device according to Claim 1, wherein the voice output controller determines whether a condition in which the person intended to receive the message is in a relaxing state is satisfied to determine whether the start condition is satisfied Fujii para0030, 0040 where the control unit 207 determines that the user is in the state in which the user is able to listen to the message from the system body 1001, the output control unit 207 causes the output unit 209 to output the message received by the communication unit 204 that means that the device is not occupied and not making a call or conversation on phone or sleeping relaxing).  
22. 	Regarding claim 14, The voice output device according to Claim 12, wherein the voice output controller monitors whether the start condition is satisfied after causing the voice output unit to suspend voice output of the message ((Fujii para0030 where the output control unit 207 monitors the state of the device  to start or suspend the output message), and causes the voice output unit to start voice output of the message when the start condition is satisfied (Fujii para0030 where the control unit 207 is in a state where the user is able to listen the output message then it outputs the message).
  
23. 	Regarding claim 14, The voice output device according to Claim 1, wherein the predetermined space is an in-vehicle space formed in a vehicle (Miyakipara0100 where the user can be in a vehicle space106 per fig 1c or 1B).
24.	Regarding claim 15, the arguments are analogues to claim1, are applicable and is rejected.
25.	Regarding claim 16, the arguments are analogues to claim2, are applicable and is rejected.
26.	Regarding claim 17, the arguments are analogues to claim3, are applicable and is rejected.
27.	Regarding claim 18, the arguments are analogues to claim5, are applicable and is rejected.
28.	Regarding claim 19, the arguments are analogues to claim7, are applicable and is rejected.
29.	Regarding claim 20, the arguments are analogues to claim9, are applicable and is rejected.
Conclusion

30.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677